07-1015-cv
     Krug v. McNally, Jr.


 1                                    UNITED STATES COURT OF APPEALS
 2                                        FOR THE SECOND CIRCUIT
 3
 4                                                  SUMMARY ORDER
 5
 6   R ULINGS BY SUM M ARY ORD ER D O NO T HAVE PRECEDENTIAL EFFECT . C ITATIO N TO A SU M M ARY O RD ER FILED ON O R AFTER
 7   J AN U ARY 1, 2007, IS PERM ITTED AN D IS GO VERN ED BY F ED ERAL R ULE O F A PPELLATE P RO CED U RE 32.1 AND THIS COU RT ’S
 8   L O CAL R U LE 32.1.1. W HEN CITING A SU M M AR Y O RD ER IN A D OCU M ENT FILED W ITH THIS COU RT , A PARTY M U ST CITE
 9   EITHER TH E F ED ERAL A PPEN D IX O R AN ELECTRO N IC D ATABASE ( W ITH TH E N O TATIO N “ SU M M ARY O RD ER ”). A PARTY
10   CITIN G A SU M M ARY O RD ER M U ST SERVE A CO PY O F IT ON AN Y PARTY N O T REPRESENTED B Y CO U N SEL .
11
12          At a stated term of the United States Court of Appeals for the Second Circuit, held at the
13   Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 8th day of
14   March, two thousand ten.
15
16   PRESENT:
17               JOHN M. WALKER, Jr.,
18               DEBRA ANN LIVINGSTON,
19                           Circuit Judges,
20               LEWIS A. KAPLAN,*
21                           District Judge.
22   _______________________________________________
23
24   Robert L. Krug,
25
26                                         Plaintiff-Appellant,
27                          v.                                                            No. 07-1015-cv
28
29   Richard McNally, Jr., Bartle, McGrane, Duffy, and Jones,
30   Peter B. Jones,
31
32                           Defendants-Appellees.
33   ______________________________________________
34
35   For Appellant:                                                    ROBERT L. KRUG, pro se, New
36                                                                     Baltimore, N.Y.
37
38   For Appellees:                                                    SCOTT W. BUSH, Roche, Corrigan,
39                                                                     McCoy & Bush, PLLC, Albany,
40                                                                     N.Y.


               *
              The Honorable Lewis A. Kaplan, of the United States District Court for the Southern
     District of New York, sitting by designation.
 1          Appeal from a judgment of the United States District Court for the Northern District of

 2   New York (Kahn, J.).

 3          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5          Plaintiff-appellant Robert L. Krug appeals pro se from a judgment of the United States

 6   District Court for the Northern District of New York (Kahn, J.) dated February 8, 2007, granting

 7   summary judgment to the Defendants-Appellees and dismissing Krug’s complaint brought

 8   pursuant to 42 U.S.C. § 1983. Krug alleged that his privately-retained attorneys deprived him of

 9   his constitutional rights under the Fifth, Sixth, and Fourteenth Amendments by interfering with

10   and depriving him of effective assistance of counsel in relation to state criminal charges brought

11   against him. We assume the parties’ familiarity with the underlying facts and procedural history

12   of the case.

13          We review orders granting summary judgment de novo and determine whether the district

14   court properly concluded that there was no genuine issue as to any material fact and that the

15   moving party was entitled to judgment as a matter of law. See Cronin v. Aetna Life Ins. Co., 46

16   F.3d 196, 202-03 (2d Cir. 1995).

17          The district court did not err in determining that Krug failed to state a claim under § 1983

18   because the Defendants are not state actors. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40,

19   49-51 (1999); Polk County v. Dodson, 454 U.S. 312, 324-25 (1981). Krug’s vague allegations of

20   conspiracy to deprive him of his constitutional rights are also insufficient to sustain a claim under

21   § 1983. “[C]omplaints containing only conclusory, vague, or general allegations that the

22   defendants have engaged in a conspiracy to deprive the plaintiff of his constitutional rights are


                                                      2
 1   properly dismissed; diffuse and expansive allegations are insufficient, unless amplified by

 2   specific instances of misconduct.” Ciambriello v. County of Nassau, 292 F.3d 307, 325 (2d Cir.

 3   2002) (quoting Dwares v. City of New York, 985 F.2d 94, 99 (2d Cir. 1993)) (internal quotation

 4   marks omitted).

 5           As to Krug’s state law claims, a district court has discretion to exercise supplemental

 6   jurisdiction over state law claims. See 28 U.S.C. § 1367(c). Here, the court did not abuse its

 7   discretion in declining to exercise jurisdiction over Krug’s state law claims, in light of the fact

 8   that it had dismissed all of Krug’s federal claims.

 9          We have considered all of Krug’s remaining arguments and find them to be without

10   merit. For the reasons stated above, the judgment of the district court is AFFIRMED.

11
12                                                          FOR THE COURT:
13                                                          Catherine O’Hagan Wolfe, Clerk
14
15




                                                       3